Fisher, J. This claim is for benefits under the Workmen’s Compensation Act. Claim was filed February 7, 1940, and the record of the case completed on March 5,1945. Claimant alleges, and the record shows, that on the 29th day of August, 1939, he was an employee of respondent at the Manteno State Hospital in the capacity of an attendant; that on the said date of August 29, 1939, claimant, in the course of his employment, was taken ill with typhoid fever, from which illness he recovered and returned to his work as an attendant at the Manteno State Hospital on December 10, 1939. The record consists of the Complaint, Amended Complaint, Stipulation, Order to show cause why claim should not be dismissed for want of prosecution, Stipulation for Continuance, Medical Report made at the time of the illness, Medical Report of an examination made January 11, 1945, and filed herein March 1, 1945, Stipulation with reference to the record, and Waiver of Statement, Brief and Argument by both Claimant and Respondent. No claim is made for temporary disability for the reason that claimant was paid full salary during the period of his illness. Claimant seeks permanent disability for partial permanent loss of the use of his legs and for loss of hearing. No evidence is presented in this case to sustain the claim for permanent partial disability. The medical examination of claimant made by Dr. Lowenstein at the Manteno State Hospital, a report of which was filed herein on March 1, 1945, discloses no disability, and the report summarizes the examination as “physical examination is essentially normal. ” There being no proof that claimant has sustained any permanent disability, the claim for compensation must be denied. Award denied.